Case: 21-51001    Document: 00516326440       Page: 1    Date Filed: 05/19/2022




          United States Court of Appeals
               for the Fifth Circuit

                                No. 21-51001
                              Summary Calendar


   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Ulises Ervey Islas-Macias,

                                                      Defendant—Appellant,

                           consolidated with
                             _____________

                               No. 21-51026
                             _____________

   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Ervey Ulises Islas-Macias,

                                                      Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Western District of Texas
Case: 21-51001      Document: 00516326440           Page: 2     Date Filed: 05/19/2022

                                     No. 21-51001
                                   c/w No. 21-51026

                             USDC No. 4:21-CR-486-1
                             USDC No. 7:18-CR-247-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Ulises Ervey Islas-Macias appeals his conviction and sentence for
   reentry after deportation under 8 U.S.C. § 1326(a) and (b)(1), along with the
   revocation of the term of supervised release he was serving at the time of the
   offense. Because he does not address the validity of the revocation of his
   supervised release or his revocation sentence, he has abandoned any
   challenge to that judgment. See United States v. Reagan, 596 F.3d 251, 254-
   55 (5th Cir. 2010).
          Islas-Macias argues that treating a prior felony or aggravated felony
   conviction that increases the statutory maximum under Section 1326(b) as a
   sentencing factor, rather than a separate element of the offense, violates the
   Constitution. He has filed an unopposed motion for summary disposition
   and a letter brief explaining that he has raised the issue only to preserve it for
   further review and correctly conceding that his argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).          Summary disposition is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969). Islas-Macias’s motion is GRANTED, and the judgments of the
   district court are AFFIRMED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2